Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on application 17/325984 filed 5/20/21.  
Claims 1-39 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 10/7/21 and 7/13/21 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
The Drawings filed on 5/20/21 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 7, 8, 15, 30, 37 and 38 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 15, 30, 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7, 8, 15, 30, 37 and 38 provides for the use of a composition, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-39 are rejected under 103(a) as being obvious over BERKHOUS ET AL. (US PG PUB 2019/0185772) in its entirety.  Hereby referred to as BERKHOUS.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Regarding claims 1-39:
BERKHOUS teaches in the abstract methods for making marine fuel oil compositions and/or marine gas oil compositions are provided. The fuel oil compositions can include a distillate fraction having a sulfur content of 0.40 wt % or more and a resid fraction having a sulfur content of 0.35 wt % or less. The distillate fraction can also have a suitable content of aromatics and/or suitable combined content of aromatics and naphthenes. The distillate fraction, optionally blended with a low sulfur distillate fraction, can be used as a gas oil fuel or fuel blending component. Using a distillate fraction with an elevated sulfur content and aromatics content as a blend component for 
BERKHOUS teaches in para [0002] that it relates generally to methods for making marine bunker fuels and/or marine distillate fuels having relatively low sulfur content, as well as to the resulting low sulfur content fuel compositions made according to such methods. 
BERKHOUS teaches in para [0008] a method for forming a fuel oil composition is provided. The method can include blending a first distillate fraction with a resid fraction to form the fuel oil composition. The first distillate fraction can have a T90 distillation point of 400 C. or less and/or a sulfur content of 0.40 wt % or more and/or an aromatics content of greater than 35 wt % relative to a weight of the first distillate fraction. The resid fraction can have a T90 distillation point of 500 C. or more and/or a sulfur content of 0.35 wt % or less relative to a weight of the resid fraction. The resulting fuel oil composition can have a sulfur content of 0.1 wt % to 0.6 wt % relative to a weight of the fuel oil composition. The fuel oil composition can include at least 5 wt % of the first distillate fraction and/or at least 15 wt % of the resid fraction. Optionally, the first distillate fraction can correspond to a hydrotreated distillate fraction and/or the resid fraction can correspond to a hydrotreated resid fraction. 
BERKHOUS teaches in para [0011] optionally, the blending can further include blending a second hydrotreated distillate fraction having a sulfur content of 0.1 wt % or less with the first distillate fraction, the resid fraction, or the fuel oil composition. An amount of the second hydrotreated distillate fraction in the fuel oil composition can correspond to less than half the amount of the first distillate fraction in the fuel oil composition. 
BERKHOUS teaches in para [0012] a method for forming a gas oil composition is also provided. The method can include blending a first distillate fraction with a second distillate fraction to form a gas oil composition. The first distillate fraction can have a T90 distillation point of 400 C. 
BERKHOUS teaches in para [0014] [0015] In various aspects, the first distillate fraction can optionally include a combined content of aromatics and naphthenes of 60 wt % or more and/or 38 wt % or more aromatics. Optionally, the first distillate fraction can be formed by hydrotreating a feed including a distillate portion to form an effluent comprising the first distillate fraction. Optionally, the feed and/or the distillate portion of the feed can include an aromatics content of 50 wt % or more. 
BERKHOUS teaches in para [0017]-[0020] conventionally, marine fuel oils are formed at least in part by using residual fractions. Due to the high sulfur content of many types of residual fractions, some type of additional processing and/or blending is often required to form low sulfur fuel oils (0.5 wt % or less sulfur) or ultra-low sulfur fuel oils (0.1 wt % or less sulfur). Conventionally, blending with one or more low sulfur distillate fractions (such as hydrotreated distillate fractions) is typically used to adjust the sulfur content of the resulting blended fuel. Typical distillate blending components can correspond to, for example, fractions suitable for inclusion in an 
BERKHOUS teaches in para [0024] with regard to density, the distillate fraction having a sulfur content of 0.40 wt % or more can have a density of 0.86 g/cm.sup.3 at 15 C. or more, or 0.865 g/cm.sup.3 or more, such as up to 0.88 g/cm.sup.3.
BERKHOUS teaches in para [0036]-[0035] a marine fuel oil composition as described herein, including a blend of a) (optionally hydrotreated) distillate having a sulfur content of 0.40 wt % or more, or 0.45 wt % or more, or 0.50 wt % or more, and b) a lower sulfur content resid, may be used a blendstock for forming marine fuel oils including 0.1 wt % or less of sulfur, or 0.5 wt % or less of sulfur, or 0.1 wt % to 0.5 wt % of sulfur. Where it is used as a blendstock, it may be blended with any of the following and any combination thereof to make an on-spec <0.1 wt % or <0.5 wt % sulfur finished fuel: low sulfur diesel ( sulfur content of less than 500 ppmw), ultra-low sulfur diesel ( sulfur content <10 or <15 ppmw), low sulfur gas oil, ultra-low sulfur gas oil, low sulfur kerosene, ultra-low sulfur kerosene, hydrotreated straight run diesel, hydrotreated straight run gas oil, hydrotreated straight run kerosene, hydrotreated cycle oil, hydrotreated thermally cracked diesel, hydrotreated thermally cracked gas oil, hydrotreated thermally cracked kerosene, hydrotreated coker diesel, hydrotreated coker gas oil, hydrotreated coker kerosene, hydrocracker diesel, hydrocracker gas oil, hydrocracker kerosene, gas-to-liquid diesel, gas-to-liquid kerosene, hydrotreated natural fats or oils such as tall oil or vegetable oil, fatty acid methyl esters, non-hydrotreated straight-run diesel, non-hydrotreated straight-run kerosene, non-hydrotreated straight-run gas oil and any distillates 
BERKHOUS teaches in para [0038] additionally or alternatively, when there are other components in a marine fuel oil composition or a marine distillate fuel composition, there can be at least about 100 vppm of other components, individually or in total, for example at least about 300 vppm, at least about 500 vppm, at least about 750 vppm, at least about 1000 vppm, at least about 0.2 vol %, at least about 0.3 vol %, at least about 0.5 vol %, at least about 0.8 vol %, at least about 1 vol %, at least about 2 vol %, at least about 3 vol %, at least about 5 vol %, at least about 7.5 vol %, at least about 10 vol %, at least about 15 vol %, at least about 20 vol %, at least about 25 vol %, at least about 30 vol %, at least about 35 vol %, at least about 40 vol %, at least about 45 vol %, at least about 50 vol %, at least about 55 vol %, at least about 60 vol %, or at least about 65 vol %. Examples of such other components can include, but are not limited to, viscosity modifiers, pour point depressants, lubricity modifiers, antioxidants, and combinations thereof. Other examples of such other components can include, but are not limited to, distillate boiling range components such 
BERKHOUS teaches in TABLE 5 Properties of Blends and Methods, wherein the acid numbers are0.07, 0.08, 0.05, and 0.05 (mg KOH/g).  Furthermore, Embodiment 1 in para [0060] teaches a method for forming a fuel oil composition, comprising: blending a first distillate fraction comprising a T90 distillation point of 400  C. or less, a sulfur content of 0.40 wt % or more, and an aromatics content greater than 35 wt % relative to a weight of the first distillate fraction, with a resid fraction having a T90 distillation point of 500  C. or more and a sulfur content of 0.35 wt % or less relative to a weight of the resid fraction, to form a fuel oil composition comprising a sulfur content of 0.1 wt % to 0.6 wt % relative to a weight of the fuel oil composition, the fuel oil composition comprising at least 5 wt % of the first distillate fraction and at least 15 wt % of the resid fraction.
The difference between BERKHOUS and the currently presented claims is that the concentrations of BERKHOUS do not fall within the ranges recited in the claims.  However, the ranges overlap or encompass the claimed ranges. "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);"
Therefore, from the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.

In addition, one of ordinary skilled in the art would recognize that adding duplicate and/or repeating process steps would not have been expected to confer any particular desirable property on the final product.  Rather, the final product obtained according to the claim limitations would merely have been expected to have the same functional properties as the prior art product.
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical product, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see in re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”). 
Furthermore, mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled (see MPEP § 2144).
Finally, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition.   Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985). Thereby meeting the claim limitations.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771